DETAILED ACTION

Acknowledgements
The amendment filed 12/22/2020 is acknowledged.
Claims 11-17 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 U.S.C. 101, applicant submits that the claims are not directed to an abstract idea and do not recite any methods of organizing human activity, such as fundamental economic concept or managing interactions between people because the claims language relates to managing a distributed data store to ensure reliability of the data stored and are directed to an improvement to a technology. Applicant also submits the specification reflects an improvement over existing techniques for tracking ownership, management or royalty interest in media content by citing paragraphs 20, 23, 24, 28 31, 32, and the claims 
Applicant’s alleged improvement of using a distributed data store and blockchain for tracking ownership, management or royalty interest content, and ensuring reliability of the data without the distributed data store taking responsibility for the reliability of the information stored and devolve that responsibility onto users by presenting users with some indicia of the reliability of the data stored in the distributed data store,  further describes a method of organizing human activity and abstract idea of determining the truthfulness of information and does not improve the functioning of a computer or other technology or technological field. The use of distributed data store and blockchain only serves to automate the abstract idea.
With respect to the language, “determining a reliability of information stored by the distributed data store regarding a first media content…evaluating information characterizing the first media content ... [by] determining whether the information characterizing the first media content includes at least a value for each of a plurality of attributes, the plurality of attributes being a minimum permissible characterization of the first media content,  retrieving a trust score for [a] user indicated by the record to have interacted with the distributed data store regarding the first media content ... retrieving information on one or more subsequent actions ... [including] actions by other users confirming or challenging information input by the user ... and calculating a score indicating the reliability of the information regarding the first media content”, the claim recites steps of determining reliability of media content by evaluating minimum set of characteristics of the media content, checking credibility of users of the media content, collecting feedback from other users and calculating veracity score of media content. This describes a process of determining the truthfulness of information by calculating a score, which is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and falls within certain methods of organizing human activity grouping of abstract idea.
Therefore, as claim 11 recites “determining a reliability of information stored by the…store regarding a first media content of the plurality of media contents, wherein determining a reliability of information regarding the first media content comprises: evaluating information characterizing the first media content that is stored by the… store, wherein the evaluating comprises determining whether the information characterizing the first media content includes at least a value for each of a plurality of attributes, the plurality of attributes being a minimum permissible characterization of the first media content; for each record of one or more records in the …store which indicate an interaction of a user with the…store regarding the first media content, the one or more records collectively indicating interactions of one or more users with the…store: retrieving a trust score for the user…have interacted with the…store regarding the first media content; and retrieving information on one or more subsequent actions taken on the interaction of the user taken on the interaction of the user with the…store regarding the first media content, wherein the one or more subsequent actions include actions by other users confirming or challenging information input by the user to the…store regarding the first media content; and calculating a score indicating the reliability of the information regarding the first media content stored by the…store based on the evaluation of plurality of attributes characterizing the first media content, the trust score for the one or more users for the one or more records, and the information on the one or more subsequent actions for each of the one or more records…” the claim, as a whole, is direct to determining the truthfulness of information by calculating a score, which is a method of which is a method of organizing human activity and abstract idea. Additionally, the claim recites “calculating a score…based on the evaluation of the plurality of attributes characterizing the first media content, the trust score for the one or more users for the one or more records, and the information on the one or more subsequent actions for each of the one or more records” which is also an abstract idea, grouped within the “Mental Process” because the claim involves the steps of calculating a score based on attributes which can be performed with “pen and paper”. Claim 11 is abstract idea because merely combining several abstract ideas does not render the combination any less abstract.
Additional elements of the claims such as at least one non-transitory computer-readable storage medium, at least one processor and a distributed data store, merely use a computer as a tool to perform the abstract idea and/or generally link the user of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application.
Also, the rejection is not based on well-understood, routing and conventional rather than the additional elements are merely a tool to automate the abstract idea. 
Regarding the rejections of prior art under 35 U.S.C. §103, applicant is of the opinion that Gilbert (US 2014/0180762) in view of Bedolla (US 2010/0262606) does not disclose at least the language of claim 11 reciting "evaluating information characterizing the first media content that is stored by the distributed data store, wherein the evaluating comprises determining whether the information characterizing the first media content includes at least a value for each of a plurality of attributes, the plurality of attributes being a minimum permissible characterization of the first media content …" Specifically, applicant submits that Gilbert does not evaluate the completeness of such information by determining that the information includes a value for the plurality of attributes. Examiner respectfully disagrees.
Claim 11 recites “evaluate information characterizing the first media content…wherein the evaluating comprises determining whether the information characterizing the first media content includes at least a value for each of a plurality of attributes, the plurality of attributes being a minimum permissible characterization of the first media content…” The claim does not recite “evaluate the completeness of such information by determining that the information includes a value for the plurality of attributes”. Additionally, the limitation, “the plurality of attributes being a minimum permissible characterization of the first media content”, recites non-functional descriptive material language because the limitation describes characteristics of the plurality of attributes and the claimed method does not use or process the characteristics to carry out any steps or functions. This descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. Therefore, Gilbert teaches evaluating information characterizing the media content that is stored by the distributed data store (Gilbert: Fig. 1/1A/4/5/7; ¶¶56, 64-65, 72-73), wherein the evaluation comprises determining whether the information characterizing the first media content includes at least a value for each of a plurality of attributes (Gilbert: Fig. 4, Fig. 5; ¶¶64-65, 72-73), the plurality of attributes being a minimum permissible characterization of the first media content (Gilbert: Fig. 4, Fig. 5, Fig. 7; ¶¶64-65, 72-73).
Applicant is of the opinion that Gilbert in view of Bedolla does not disclose the limitations of claim 11, “retrieving information on one or more subsequent actions taken on the interaction of the user with the distributed data store regarding the first media content, wherein the one or more subsequent actions include actions by other users confirming or challenging the information input by the user to the distributed data store regarding the first media content”. Specifically, applicant submits that Gilbert does not disclose “wherein the one or more subsequent actions include actions by other users confirming or challenging the information input by the user to the distributed data store regarding the first media content”. Examiner respectfully disagrees.
Claim 11 recites “retrieving information on one or more subsequent actions taken on the interaction of the user with the distributed data store regarding the first media content, wherein the one or more subsequent actions include actions by other users confirming or challenging the information input by the user to the distributed data store regarding the first media content”. The limitation, “wherein the one or more subsequent actions include actions by other users confirming or challenging information input by the user to the distributed data store regarding the first media content”, recites non-functional descriptive material language. The limitation describes characteristics of the one or more subsequent actions and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. This  descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. Therefore, Gilbert teaches retrieving information on one or more subsequent actions taken on the interaction of the user with the distributed data store regarding the first media content (Gilbert: Fig. 7, steps 706/708, Fig. 17, step 1704; ¶¶74, 109, 133, 135, 159), wherein the one or more subsequent actions include actions by other users confirming or challenging the information input by the user to the distributed data store regarding the first media content (Gilbert: Fig. 19, item 1914, Fig. 21; ¶¶77, 135, 148, 159, 174, 176-177, 188).
Applicant is of the opinion that Gilbert in view of Bedolla does not disclose the limitations of claim 11, "calculating a score indicating the reliability of the information regarding the first media content stored by the distributed data store based on the evaluation of the plurality of attributes characterizing the first media content, the trust score for the one or more users for the one or more records, and the information on the one or more subsequent actions for each of the one or more records." Specifically, applicant submits that the combination of Gilbert and Bedolla does not disclose performing calculation based on three factors. Examiner respectfully disagrees.
With respect to “calculating a score indicating the reliability of the information regarding the first media content stored by the distributed data store based on the evaluation of the plurality of attributes characterizing the first media content, the trust score for the one or more users for the one or more records, and the information on the one or more subsequent actions for each of the one or more records”, Gilbert discloses the evaluation of the plurality of attributes characterizing the media content  (Gilbert: Fig. 4, Fig. 5, Fig. 7; ¶¶64-65, 72-73, 146), the [user characteristics] for the one or more users for the one or more records (Gilbert: Fig. 14, item 1401; ¶¶111, 132-133, 176-177) and the information on the one or more subsequent actions for each of the one or more records (Gilbert: Fig. 14, Fig. 19, Fig. 21; ¶¶53, 148, 159, 174, 176-177, 188). Moreover, Gilbert discloses calculating a score indicating the reliability of the information regarding the first media content stored by the distributed data store based on multiple factors (Gilbert: ¶144-145). Gilbert does not explicitly discloses types of three factors used in calculating a score (Gilbert: ¶145), such as the evaluation of the plurality of the evaluation of the plurality of attributes characterizing the first media content, the trust score for the one or more users for the one or more records, and the information on the one or more subsequent actions for each of the one or more records. However, these are obvious matter of design choice because the types of three factors will not modify the operation of the claimed non-transitory computer-readable storage medium. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).


Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 11-17 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
Claim 11 is directed to determining the truthfulness of information by calculating a score, which is an abstract idea. Specifically, the claim recites “determining a reliability of information stored by the…store regarding a first media content of the plurality of media contents, wherein determining a reliability of information regarding the first media content comprises: evaluating information characterizing the first media content that is stored by the… store, wherein the evaluating comprises determining whether the information characterizing the first media content includes at least a value for each of a plurality of attributes, the plurality of attributes being a minimum permissible characterization of the first media content; for each record of one or more records in the …store which indicate an interaction of a user with the…store regarding the first media content, the one or more records collectively indicating interactions of one or more users with the…store: retrieving a trust score for the user…have interacted with the…store regarding the first media content; and retrieving information on one or more subsequent actions taken on the interaction of the user taken on the interaction of the user with the…store regarding the first media content, wherein the one or more subsequent actions include actions by other users confirming or challenging information input by the user to the…store regarding the first media content; and calculating a score indicating the reliability of the information regarding the first media content stored by the…store based on the evaluation of plurality of attributes characterizing the first media content, the trust score for the one or more users for the one or more records, and the information on the one or more subsequent actions for each of the one or more records” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claim recites “calculating a score indicating the reliability of the information regarding the first media content stored by the…store based on the evaluation of the plurality of attributes characterizing the first media content, the trust score for the one or more users for the one or more records, and the information on the one or more subsequent actions for each of the one or more records” which is also an abstract idea, grouped within the “mental process” because the step of calculating a score based on attributes, which can be performed with “pen and paper”. The claim is abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as at least one non-transitory computer-readable storage medium, at least one processor and a distributed data store, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform(s) the steps or functions such as: evaluating reliability of media content, verifying the source, collecting expert feedback and determining veracity score. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using the at least one non-transitory computer-readable storage medium, the at least one processor and the distributed data store to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining the truthfulness of information by calculating a score. As discussed above, taking the claim elements separately, the processor and the user device perform the steps or functions of evaluating reliability of media content, verifying the source, collecting expert feedback and determining veracity score.  These functions correspond to the actions required to perform the abstract idea. 
Claim 15 recites the additional element of a blockchain. However, neither does more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of determining the truthfulness of information by calculating a score. Claim 15 is also not patent eligible.
Dependent claims 12-14 and 17 further describe the abstract idea of perform(s) the steps or functions of determining the truthfulness of information by calculating a score. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	
Not in the Specification
Claim 11 recites “retrieving…wherein the one or more subsequent actions include actions by other users confirming or challenging information input by the user to the distributed data store regarding the first media content”. The limitations, “wherein the one or more subsequent actions include actions by other users confirming or challenging information input by the user to the distributed data store regarding the first media content”, only appears in the claims portion of Applicant’s disclosure. The specification does not disclose other users perform confirming or challenging information of the first media content input by the user in the distributed data store. The specification describes when a first party "tags" a second party in a record the second party may then receive a notification of the tag and be prompted to respond and the second party may accept, decline, or ignore the tag. (paragraph 75 of PGPub). As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claims 12-17 are rejected as each depends on claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 11 recites “calculating…based on…the trust score for the one or more users for the one or more records…” The claim also recites retrieving a trust score for the user. Therefore, it is unclear whether there is a different trust score for each of the one or more users or the same trust score for each of the one or more users. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 12-17 are rejected as each depends on claim 11.
Lack of Antecedent Basis
Claim 11 recites “calculating…based on…the trust score for the one or more users for the one or more records…” There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “storing the calculated reliability…” There is insufficient antecedent basis for this limitation in the claim. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert, B. (US Patent Application Publication No. 2014/0180762 (“Gilbert”)) in view of Bedolla et al. (US Patent Application Publication No. 2010/0262606 (“Bedolla”)). 
Regarding claim 11, Gilbert teaches a at least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method for maintaining a distributed data store storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents (Gilbert: Fig. 1A, items 154/156/158; ¶¶18, 58), the method comprising:
determining a reliability of information stored by the distributed data store regarding a first media content of the plurality of media contents (Gilbert: ¶¶56, 74-75, 133, 176-177), wherein determining a reliability of information regarding the first media content comprises: 
evaluating information characterizing the media content that is stored by the distributed data store (Gilbert: Fig. 1, items 102/104, Fig. 1A, 156/158, Fig. 4, Fig. 5, Fig. 7; ¶¶56, 63-70, 72-73), wherein the evaluation comprises determining whether the information characterizing the first media content includes at least a value for each of a plurality of attributes (Gilbert: Fig. 4, Fig. 5; ¶¶64-66, 72-73), the plurality of attributes being a minimum permissible characterization of the first media content; (Gilbert: Fig. , Fig. 5; ¶¶64-65, 72-73)
for each record of one or more records in the distributed data store which indicate an interaction of a user with the distributed data store regarding the first media content (Gilbert: Fig. 4, Fig. 5, Fig. 7, item 710, Fig. 21; ¶¶54, 56, 63, 65, 72, 92, 188), the one or more records collectively indicating interactions of one or more users with the distributed data store (Gilbert: Fig. 21; ¶¶54, 69, 74-75, 77, 92, 188):
retrieving [user characteristics] for the user indicated by the record to have interacted with the distributed data store regarding the first media content (Gilbert: Fig. 14, item 1401; ¶¶111, 132-133, 176-177); and 
retrieving information on one or more subsequent actions taken on the interaction of the user with the distributed data store regarding the first media content (Gilbert: Fig. 7, steps 706/708, Fig. 17, step 1704; ¶¶74, 109, 133, 135, 159), wherein the one or more subsequent actions include actions by other users confirming or challenging the information input by the user to the distributed data store regarding the first media content (Gilbert: Fig. 19, item 1912, Fig. 21; ¶¶77, 135, 148, 159, 174, 176-177, 188); and
calculating a score indicating the reliability of the information regarding the first media content stored by the distributed data store based on [multiple factors] (Gilbert: ¶144-145)… 
Gilbert does not teach:
retrieving a trust score for the user…
However, in the same field of endeavor, Bedolla teaches:
retrieving a trust score for the user indicated by the record to have interacted with the distributed data store regarding the first media content (Bedolla: ¶¶16-18, 19 ‘entity’s credibility score’, 20, 25; claim 1); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system for customized selection and distribution of music of Gilbert to incorporate the teachings of establishing, maintaining, reporting and presenting and reporting the scoring of content and entities (Bedolla: Fig. 1, ‘Content & Entity Scoring Engine’; ¶16-20, 25) of Bedolla specifically levels of veracity in information or content and the credibility of an evaluating entity or entities that communally determine this veracity (Bedolla: ABSTRACT).
With respect to “calculating a score indicating the reliability of the information regarding the first media content stored by the distributed data store based on the evaluation of the plurality of attributes characterizing the first media content, the trust score for the one or more users for the one or more records, and the information on the one or more subsequent actions for each of the one or more records”, Gilbert discloses the evaluation of the plurality of attributes characterizing the media content  (Gilbert: Fig. 4, Fig. 5, Fig. 7; ¶¶64-65, 72-73, 146), the [user characteristics] for the one or more users for the one or more records (Gilbert: Fig. 14, item 1401; ¶¶111, 132-133, 176-177) and the information on the one or more subsequent actions for each of the one or more records (Gilbert: Fig. 14, Fig. 19, Fig. 21; ¶¶53, 148, 159, 174, 176-177, 188). Moreover, Gilbert discloses calculating a score indicating the reliability of the information regarding the first media content stored by the distributed data store based on [multiple factors] (Gilbert: ¶144-145). However, Gilbert does not explicitly discloses types of three factors used in calculating a score (Gilbert: ¶145), such as the evaluation of the plurality of the evaluation of the plurality of attributes characterizing the first media content, the trust score for the one or more users for the one or more records, and the information on the one or more subsequent actions for each of the one or more records. However, these are obvious matter of design choice because the types of three factors will not modify the operation of the claimed non-transitory computer-readable storage medium. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Additionally, note the limitation, “the plurality of attributes being a minimum permissible characterization of the first media content”, recites non-functional descriptive material language. The limitation describes characteristics of the plurality of attributes and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Furthermore, note the limitation, “wherein the one or more subsequent actions include actions by other users confirming or challenging information input by the user to the distributed data store regarding the first media content”, recites non-functional descriptive material language. The limitation describes characteristics of the one or more subsequent actions and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claim 12, the combination of Gilbert and Bedolla teaches claim 11. Furthermore,
Gilbert teaches:
wherein the minimum permissible characterization comprises a title of the first media content, an identity of an owner of the first media content, and an identity of a creator of the first media content (¶65).
evaluating the information characterizing the first media content comprises determining whether the information characterizing the first media content includes a value for at least the identity of the owner of the first media content and the identity of the creator of the first media content (Gilbert: ¶65, 70).
Regarding claim 13, the combination of Gilbert and Bedolla teaches claim 12. Furthermore,
Gilbert teaches:
wherein the minimum permissible characterization further comprises rights information regarding the first media content (¶65)
evaluating the information characterizing the first media content further comprises determining whether the information characterizing the first media content includes a value for at least the rights information regarding the first media content (¶65, 68-70).
Regarding claim 14, the combination of Gilbert and Bedolla teaches claim 12. Furthermore,
Gilbert teaches:
wherein the minimum permissible characterization further comprises an identity of a [publisher] of the media content (¶65)
evaluating the information characterizing the first media content further comprises determining whether the information characterizing the first media content includes a value for at least the identity of a [publisher] of the first media content (¶65).
Regarding claim 17, the combination of Gilbert and Bedolla teaches claim 11. Furthermore,
Gilbert teaches:
storing the calculated reliability in the distributed data store in association with the first media content (Fig. 1A, items 156/158; ¶13, 58, 111)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Bedolla as applied to claim 11 further in view of Code et al. (US Patent Application Publication No. 2017/0214522 (“Code”)).
Regarding claim 15, the combination of Gilbert and Bedolla teaches claim 11. Furthermore,
Gilbert teaches “the method further comprises:
accessing the distributed data store 
accessing the distributed data store comprises accessing…having one or more records containing the information characterizing the first media content (Fig. 1A, items 154/156/158, ¶58)…
However, neither Gilbert nor Bedolla teaches accessing a blockchain.
However, in the same field of endeavor, Code teaches accessing blockchain (¶14, 16, 26, 39; claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and methods for customized music selection of Gilbert and the scoring content of nodes in a database of Bedolla to incorporate the teachings of accessing blockchain for digital media files (Code: ¶14, 16, 26, 39; claim 2) to improve the fields of digital file management, distribution of digital files and sales of digital files and provide trackable performance (Code: ¶15).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Bedolla as applied to claim 11 further in view of Alon Rohter (US Patent Application Publication No. 2016/0378762 (“Rohter”)).
Regarding claim 16, the combination of Gilbert and Bedolla teaches claim 11. 
However, neither Gilbert nor Bedolla teaches: 
comparing the reliability of the information characterizing the first media content to a threshold; and 
determining whether or not to access the first media content based at least in part on the comparison.
when it is determined that the reliability of the information characterizing the first media content is greater than or equal to the threshold, accessing the first media content
However, in the same field of endeavor, Rohter teaches:
comparing the reliability of the information characterizing the first media content to a threshold (Fig. 5, steps 506/508/510, ¶110-111);
determining whether or not to access the first media content based at least in part on the comparison (Fig. 5, steps 506/508/510, ¶110-111); and
when it is determined that the reliability of the information characterizing the first media content is greater than or equal to the threshold, accessing the first media content (Fig. 5, steps 506/508/510, ¶110-111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and methods for customized music selection of Gilbert and the scoring content of nodes in a database of Bedolla to incorporate the teachings of identifying media assets (Rohter: ¶110-111) of Rohter that improves the collection and/or validation of data received from multiple sources in order to identify media assets. (Rohter: ¶3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rodriquez (US 8,548,810) teaches orchestrated encoding and decoding multimedia content having plural digital watermarks.
Kanter (PGPub 2015/0013016) teaches privacy model for shared collections of content on a social networking system.
D’Ambrosio (PGPub 2014/0310264) teaches image registration system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685